 1                                                            The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   B.F. and A.A., minors, by and through
     their guardian Joey Fields, et al.,
10                                                    Case No. C19-910 RAJ-MLP
                             Plaintiffs,
11                                                    ORDER ADOPTING REPORT
            v.                                        AND RECOMMENDATION
12
     AMAZON.COM INC, a Delaware
13   corporation, and A2Z DEVELOPMENT
     CENTER, INC., a Delaware corporation,
14
                             Defendants.
15

16          This matter is before the Court on Defendants’ Motion to Compel Arbitration and

17   Dismiss Plaintiffs’ Claims. Dkt. # 55. On October 21, 2019, the Honorable Michelle L.
     Peterson issued a Report and Recommendation recommending the Court deny Amazon’s
18
     motion. Dkt. # 78. Amazon objects. Dkt. # 86. For the following reasons, the Court
19
     ADOPTS the Report and Recommendation and OVERRULES Amazon’s Objections.
20
     Amazon’s Motion to Compel Arbitration and Dismiss Plaintiffs’ Claims is DENIED.
21          The factual background of this case is set forth in Judge Peterson’s Report and
22   Recommendation and the Court will not repeat it here. See Dkt. # 78. A district court
23   must “make a de novo determination of those portions of the report to which objection is
     made,” and “may accept, reject, or modify, in whole or in part, the findings or

     ORDER - 1
 1
     recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Here, the
 2   Court has engaged in a de novo review of the record and finds no basis to defer from
 3   Judge Peterson’s well-reasoned Report and Recommendation (“Report”).

 4          When deciding a motion to compel arbitration, a court’s role under the FAA is

 5
     limited to determining “(1) whether a valid agreement to arbitrate exists and, if it does,
     (2) whether the agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho
 6
     Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). The party seeking to compel
 7
     arbitration bears the burden of proving both elements. Ashbey v. Archstone Prop. Mgmt.,
 8
     Inc., 785 F.3d 1320, 1323 (9th Cir. 2015). To determine whether the parties agreed to
 9   arbitrate, courts apply ordinary state-law contract principles. First Options of Chicago,
10   Inc. v. Kaplan, 514 U.S. 938, 944 (1995). In this case, Washington law governs the

11   arbitration clause at issue.
            As a general rule, non-signatories are not bound by arbitration clauses. There are,
12
     however, limited exceptions to this rule. Amazon argues that Plaintiffs should be
13
     compelled to arbitrate based on the doctrine of equitable estoppel. Under Washington
14
     law, equitable estoppel may require a nonsignatory to arbitrate if that person “knowingly
15   exploits” the contract in which the arbitration agreement is contained. Townsend v.
16   Quadrant Corp., 173 Wash. 2d 451, 461 (2012). Several courts applying Washington
17   law have held that a nonsignatory satisfies this test by bringing claims that arise under, or

18   directly relate to the contract. See Dkt. # 78 at 15-17 (discussing cases). Other courts
     have also extended this principle to apply to instances where the plaintiff makes a
19
     misrepresentation to the defendant in order to access services under the contract. See
20
     Nicosia v. Amazon.com, Inc., 384 F. Supp. 3d 254 (E.D.N.Y. 2019); Bridge v. Credit One
21
     Financial, Case No. 2:14-cv-1512, 2016 WL 1298712, *3 (D. Nev. Mar. 31, 2016).
22          Amazon objects to Judge Peterson’s finding that a party may only “knowingly
23   exploit” a contract by bringing claims that either arise under, or directly relate to the
     contract. Dkt. # 86 at 4-12. According to Amazon, Judge Peterson should have more

     ORDER - 2
 1
     broadly interpreted the “knowingly exploit” test to include individuals who “directly
 2   benefit” from the contract. Dkt. # 86 at 10. Plaintiffs respond that the so-called “direct
 3   benefits” test is not the governing standard under Washington law. Dkt. # 92 at 16.

 4          As an initial matter, it is not clear that the “direct benefits” test applies to

 5
     arbitration provisions governed by Washington law. Regardless, even if the “direct
     benefits” test applies, Amazon’s claim still fails. Under this standard, “[a] party is
 6
     estopped from denying its obligation to arbitrate when it receives a ‘direct benefit’ from a
 7
     contract containing an arbitration clause.” Am. Bureau of Shipping v. Tencara Shipyard
 8
     S.P.A., 170 F.3d 349, 353 (2d Cir. 1999). The Second Circuit has distinguished a “direct
 9   benefit” from an “indirect benefit.” MAG Portfolio Consult, GMBH v. Merlin Biomed
10   Grp. LLC, 268 F.3d 58 (2d Cir. 2001). A direct benefit is one that flows directly from the

11   agreement while a “benefit derived from an agreement is indirect where the nonsignatory
     exploits the contractual relation of parties to an agreement, but does not exploit (and
12
     thereby assume) the agreement itself.” MAG Portfolio Consult, at 61. In this case,
13
     Plaintiffs, at most, received only an indirect benefit from their parents’ agreements with
14
     Amazon. See Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1179-80 (9th Cir. 2014)
15   (plaintiff who made purchase from Barnes & Noble not estopped under “direct benefits”
16   test, where Terms of Use agreement included choice-of-law provision). Thus, they
17   cannot be estopped from avoiding the arbitration provision contained within the

18   agreements.
            Amazon separately argues that under the “intertwined/close relationship” test,
19
     Plaintiffs should be obligated to arbitrate their claims. Dkt. # 86 at 15. The Court
20
     disagrees. As noted in the Report, the vast majority of cases applying this test have done
21
     so where a nonsignatory is attempting to bind a signatory to arbitration. That is not the
22   case here. Instead, Amazon as a signatory defendant is attempting to compel Plaintiffs as
23   nonsignatories to arbitration. The Court agrees with the Report that the nature of
     Plaintiffs’ relationship with their parents is an insufficient basis to bind them to

     ORDER - 3
 1
     arbitration. See Dkt. # 78 at 10; see also Double D Trade Co., LLC v. Lamex Foods, Inc.,
 2   No. C09-0919RSL, 2009 WL 4927899, at *6 n.5 (W.D. Wash. Dec. 14, 2009)
 3   (“Although a nonsignatory can enforce an arbitration agreement against a signatory

 4   because of the close relationships between the entities involved and between the alleged

 5
     wrongs and the contract containing the arbitration agreement, courts have not compelled
     nonsignatories to arbitrate under this theory.”); MAG Portfolio Consult, GMBH v. Merlin
 6
     Biomed Grp. LLC, 268 F.3d 58, 62 (2d Cir. 2001) (“because arbitration is guided by
 7
     contract principles . . . a signatory may not estop a nonsignatory from avoiding arbitration
 8
     regardless of how closely affiliated that nonsignatory is with another signing party.”).
 9          As noted in the Report, if Amazon wanted to include a provision in the agreement
10   requiring the parents to consent to arbitration on behalf of their minor children, it could

11   have done so. Dkt. # 78 at 22-23. It did not. In this case, the Court agrees with the
     Report that compelling Plaintiffs to arbitration under equitable estoppel would lead to
12
     absurd results, where any nonregistered user who uses the devices in question could be
13
     bound by the arbitration agreement. Dkt. # 70 at 19-20. Because Plaintiffs did not
14
     “knowingly exploit” the agreements containing the arbitration clauses, they cannot be
15   equitably estopped from avoiding them.
16          For the foregoing reasons, the Court ADOPTS the Report and Recommendation
17   (Dkt. # 78) and OVERRULES Defendants’ Objections (Dkt. # 86). Defendants’ Motion

18   to Compel Arbitration and Dismiss Plaintiffs’ Claims is DENIED (Dkt. # 55).

19          Dated this 9th day of April, 2020.

20

21
                                                       A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23



     ORDER - 4
